AO 2458 (Rev 02118)         Judgment m a Cnmmal Case
                            Sheet I



                                                                  UNITED STATES DISTRICT COURT
                                                                              Eastern District of Pennsylvania

                UNITED STATES OF AMERICA                                                            ))        JUDGMENT IN A CRIMINAL CASE


                            Esteban Rios-Antonio
                                                  v.
                                                                            t=11..Eo ~                        Case Sumber: DPAE2:18CR000243
                                                                         OfC 2 82fl18               ~         USM Number: 88812-408



THE DEFENDANT:
                                                                    :V----
                                                                    81<ATEB~~N. Clerk
                                                                                       Dep, Clerk )
                                                                                                    )
                                                                                                    )
                                                                                                               Mythn A. Jayaraman
                                                                                                              Defendant's Attorney



liZ1 pleaded gmlty to count(s)  One on July 31, 2018.
                                   -            -
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:


         ~ 7'*--vr<;~~,,.~_,.,,,,.,. ~"'>-'>   <; -'"'"'"V- '"'       «""'-'~~"""'"   ----r=-••
 ause 132sc~,---'.--~---'~~!1~!~~ft~~~~~~----_:,


       The defendant is sentenced as provided in pages 2 through                                          7          of this Judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of I 984.
D The defendant has been found not gmlty on count(s)
D Count(s)                                                                      D is         0 are disrmssed on the motion of the C'mted States.
         It is ordered that the defendant mu"t notify the Umted States attorney for this distnct w1thm 30 days of any change of name, residence,
or mailmg address until all fines, restitut10n, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay restitution,
the defenClant must notify the court and C'mted States attorney of material changes in economic circumstances

                                                                                                    12/18/2018
                                                                                                   Date of Impos1t1on of Judgment




                                                                                                   Signature of Judge




                                                                                                    Paul S Diamc_:>nd, U S_          ~1stnct   Court Judge
                                                                                                   Name and Title of Judge




                                                                                                   Date
AO 2458 (Rev 02/18) Judgment m Crumnal Case
          .,      \> Sheet 2 - · lmpnsonment
                                                                                                     Judgment - Page    2    of   7
 DEFENDANT: Esteban Rios-Antonio
 CASE NUMBER: DPAE2:18CR000243

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 tenn of:

  Twelve (12) Months.




      D The court makes the following recommendations to the Bureau of Prisons




      liZ1 The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D   at                                D a.m        D p.m.       on

            D as notified by the Umted States Marshal.

      D The defendant shall surrender for service of sentence at the mst1tution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows




            Defendant delivered on                                                      to

 at                                                 , with a certified copy of this judgment



                                                                                                   L'NITED STATES MARSHAL


                                                                          By
                                                                                               DEPlJTY L'NITED SI ATES MARSHAL
AO 2458 (Rev 02118)       Judgment ma Cnmmal Case
                      ~   Sheet 3 - Supervised Release
                                                                                                              Judgment-Page   3   of
DEFE~TIANT: Esteban Rios-Antonio
CASE NUMBER: DPAE2.18CR000243
                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
    One (1) Year.




                                                         MANDATORY           CONDITIO~S


I.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test w1thm 15 days of release from
       1mpnsonment and at least two periodic drug tests thereafter, as detennmed by the court.
             D The above drug testing cond1t10n 1s suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check rjapplrcableJ
4       D You must make restitution Ill accordance with 18 U S C. §§ 3663 and 3663A or any other statute authorizing a sentence of
               restitution. (check 1/ applrcab/e)
5.      It!'   You must cooperate m the collect10n of DNA as directed by the probation officer. (check 1/ applicable)
6.      D You must comply with the reqmrements of the Sex Offender Registrat10n and :Notification Act (34 U.S C. § 20901,            et seq) as
               directed by the probat10n officer, the Bureau of Pnsons, or any state sex offender reg1strat10n agency m the location where you
               reside, work, are a student, or were convicted of a quahfymg offense. (check if applicable)
7.      D You must participate in an approved program for domestic violence.          (check 1/ applicable)




You must comply with the standard cond1t10ns that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment ma Cnnunal Case
                 '!? Sheet 3A - Supervised Release
                                                                                              Judgment-Page        4       of
DEFENDANT: Esteban Rios-Antonio
CASE :J'.H_,'MBER: DPAE2:18CR000243

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the followmg standard condit10ns of supervision. These conditions are imposed
because they establish the basic expectat10ns for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep mformed, report to the court about, and bnng about improvements m your conduct and condit10n.

1.    You must report to the probation office in the federal Judicial district where you are authonzed to reside within 72 hours of your
      release from imprisonment, unless the probation officer mstructs you to report to a different probation office or withm a different time
      frame.
2.    After imt1ally reporting to the probat10n office, you will receive instructions from the court or the probat10n officer about how and
      when you must report to the probat10n officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal Judicial distnct where you are authorized to reside without first gettmg permiss10n from the
      court or the probation officer.
4.    You must answer truthfully the quest10ns asked by your probat10n officer.
5.    You must hve at a place approved by the probat10n officer. If you plan to change where you hve or anything about your hving
      arrangements (such as the people you hve with), you must notify the probat10n officer at least I 0 days before the change. If notifymg
      the probation officer m advance is not possible due to unantlClpated circumstances, you must notify the probation officer withm 72
      hours ofbecommg aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the condit10ns of your supervlSlon that he or she observes m plam view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probat10n officer excuses
      you from doing so. If you plan to change where you work or anythmg about your work (such as your position or your JOb
      responsibilities), you must notify the probation officer at least IO days before the change Ifnotifymg the probat10n officer at least 10
      days m advance is not possible due to unanticipated crrcumstances, you must notify the probation officer w1thm 72 hours of
      becommg aware of a change or expected change.
8.    You must not commumcate or mteract with someone you know 1s engaged m cnmmal act1v1ty. If you know someone has been
      convicted ofa felony, you must not knoWingly commurucate or mteract with that person without frrst gettmg the permission of the
      probat10n officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probat10n officer w1thm 72 hours
10.   You must not OWll, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (1.e, anythmg that was
      designed, or was modified for, the specific purpose of causmg bodily mJury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidenttal human source or mformant wtthout
      first gettmg the perm1ss10n of the court.
12.   If the probation officer determmes that you pose a nsk to another person (includmg an orgamzat1on), the probation officer may
      reqmre you to nottfy the person about the risk and you must comply with that mstruct1on. The probation officer may contact the
      person and confirm that you have notified the person about the risk
13.   You must follow the mstructions of the probation officer related to the cond1t1ons of superv1s1on.



U.S. Probation Office Use Only
A U S probat10n officer has mstructed me on the conditions specified by the court and has provided me wtth a wntten copy of this
Judgment containing these conditions. For further mformatton regarding these conditions, see Overview of Probatwn and Supervised
Release Cond1twns, available at: www uscourts gov.


Defendant's Signature                                                                                   Date
 AO 245B(Rev 02/18) Judgment ma Cnnnnal Case
                    Sheet 3D - Supervised Release
                                                                                                          5    of       7
                "'
DEFENDANT: Esteban Rios-Antonio
                                                                                         Judgment-Page


CASE !\.'UMBER: DPAE2:18CR000243

                                       SPECIAL      CONDITIO~S    OF SUPERVISION

 The defendant shall cooperate with Immigration and Customs Enforcement to resolve any problems with hrs status in the
 United States. The defendant shall provide truthful information and abide by the rules and regulations of the Bureau of
 Immigration and Customs Enforcement. If deported, the defendant shall not re-enter the United States without the written
 permission of the Attorney General. If the defendant re-enters the United Sates, he shall report rn person to the nearest
 U.S. Probation Office within 48 hours.
AO 2458 (Rev 02/18)      Judgment ma Crunmal Case
                         Sheet 5 -- Cnmmal Monetary Penalties
                                                                                                             Judgment - - Page       6   of   7
DEFE~DAl\!:           Esteban Rios-Antonio
CASE NUMBER: DPAE2:18CR000243
                                                 CRIMINAL MONET ARY PENALTIES
        The defendant must pay the total cnminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment                 JVT A Assessment*                   Fine                       Restitution
TOTALS               $ 100.00                     $ 0.00                               $ 0.00                    $ 0.00



    0   The determination of restitution ts deferred until                    . An Amended Judgment zn a Criminal Case (AO 245C) will be entered
        after such determination.

 D The defendant must make restitution (mcludmg community restitution) to the followmg payees m the amount hsted below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the prionty order or percentage payment column below However, pursuant to 18 t;.S C. § 3664(1), all nonfederal v1ct1ms must be paid
        before the Umted States ts paid.

,
    Name of Payee,_,_,                                                                            Restitution Ordered

                                                                L




                                                                                                                                 r

    TOTALS                              $                           0.00           $                        0.00


    D    Restitution amount ordered pursuant to plea agreement $

    D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine ts paid m full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delmquency and default, pursuant to 18 U S C. § 36 l 2(g)

    D    The court determmed that the defendant does not have the ability to pay mterest and 1t is ordered that·

         D the interest reqmrement 1s waived for the            D fine         D restitution.
         D the interest reqmrement for the           D fine          U     restitution ts modified as follows.

    *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
    **Findings for the total amount oflosses are reqmred under Chapters I 09A, 110, 11 OA, and I I 3A of Title 18 for offenses co1111Ultted on or
    after September 13, 1994, but before Apnl 23, 1996.
AO 2458 (Rev 02118) Judgment ma Cnmmal Case
                    Sheet 6 · - Schedule of Payments

                                                                                                             Judgment - Page       7     of           7
DEFENDANT: Esteban Rios-Antonio
CASE NUMBER: DPAE2:18CR000243

                                                       SCHEDULE OF PAYMENTS

Havmg assessed the defendant's ability to pay, payment of the total cnminal monetary penalties is due as follows·

A     ~    Lump sum payment of$           100.00               due immediately, balance due

           D      not later than                                    , or
           !ill   in accordance with    D    C,    D    D,     D     E,or      i;zJ F below; or

B     D    Payment to begin immediately (may be combined with               oc.          D D,or       D F below); or
C     0    Payment in equal                         (e g. weekly. monthly, quarterly) mstallments of $                   _         over a period of
                           (e.g. months or years), to commence                       (e.g, 30 or 60 days) after the date of this judgment, or

D     0    Payment in equal                         (e g. weekly. monthly, quarterly) mstallments of $                          over a period of
                           (e g. months or years), to commence                       (e g. 30 or 60 days) after release from tmpnsonment to a
           term of superv1s1on; or

E     O    Payment during the term of supervised release will commence withm                   (e g. 30 or 60 days) after release from
           imprisonment. The court wtll set the payment plan based on an assessment of the defendant's ability to pay at that time, or

F     ~    Special instruct10ns regardmg the payment of cnmmal monetary penalties·

            The defendant shall make quarterly payments of $25.00 from any wages he may earn in prison 1n accordance with
            The Bureau of Prisons' Inmate Financial Responsibility Program.




Unless the court has expressly ordered otheiw1se, 1fthis judgment imposes imprisonment, pa:rment of cnmmal monetary penalties ts due durmg
the penod of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Fmanc1al Respons1b1hty Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any cnminal monetary penalties imposed.




D     Jomt and Several

      Defendant and Co-Defendant Name& and Case ~umbers (includmgdefendant number), Total Amount, Jomt and Several Amount,
      and correspondmg payee, if appropnate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the followmg court cost(s).

D     The defendant shall forfeit the defendant's interest in the followtng property to the United States.



Payments shall be apphed m the followmg order: (1) assessment, (2) rest1tut10n prmc1pal, (3) rest1tut1on mterest, (4) fine pnnc1pal, (5) fine
mterest, (6) community rest1tut10n, (7) NT A assessment, (8) penalties, and (9) costs, mcludmg cost of prosecution and court costs.
